401 F.2d 775
HERMETIC SEAL CORPORATION, Appellant,v.SAVOY INDUSTRIES, INC., Appellee.
No. 25531.
United States Court of Appeals Fifth Circuit.
Oct. 31, 1968.

Herman Grayson, Miami Beach, Fla., for appellant.
Paul B. Anton, Abrams, Anton, Robbins & Resnick, Hollywood, Fla., for appellee.
Before WISDOM, GODBOLD and SIMPSON, Circuit Judges.
PER CURIAM:


1
Appellant's suit against Savoy Industries, Inc.  (Industries) was dismissed below for lack of jurisdiction over the person.  We affirm.


2
In its attempt to bring Industries within the jurisdiction of the district court Hermetic relied upon three of Florida's long arm statutes, Florida Statutes 47.16, 47.17(1) and 47.171, F.S.A.


3
Following an evidentiary hearing, the trial court granted Industries' Motion to Dismiss for lack of jurisdiction.  That decision is reported at 290 F. Supp. 240.  We conclude that the case was correctly decided below, for the reasons there set forth.


4
Affirmed.